DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 4/23/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-25 were previously canceled.
5.	Claims 33, 46, and 48 were previously objected to for allowable subject matter.
6.	Claims 33, 35, and 48 are currently cancelled.
7.	Claims 26-32, 34, 36-47, and 49-50 numbered accordingly are allowed herein.
Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 4/23/2021 have been fully considered; however in light of Applicant’s amendment that incorporated preciously objected claim 33 into the independent claims and the amendment distinguish over the applied prior art references which produced allowable subject matter; the arguments are considered moot and Notice of Allowance is issued herein. 
9.	In light of amendment, the claim objections have been withdrawn herein.
10.	In light of amendment, the 35 USC 112b rejection have been withdrawn herein.
Allowable Subject Matter
1.	Claims 26-32, 34, 36-47, and 49-50 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 26, 40, and 44 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the Frenne et al. US 20160337178 disclose Fig. 7 (Depicts Resource Element-RE mapping for CSI-RS configuration of Fig. 6; Section [0017] CSI-RS configured for the wireless device mapped to CSI-RS Resource Elements (REs), and transmitting; Section [0159] The RE mapping for CSI-RS are in the frequency domain; Section [0117] The base station transmits CSI-RS configuration mapped to a set of REs to the wireless device; Section [0026] Signaling an encoded bit sequence to the wireless device that is an indication of CSI-RS configurations for the wireless device; the prior arts Park et al. US 20170257853 disclose in Section [0095] Positions (i.e. location) of REs of CSI-RS transmission are positioned on different frequency and time resources symbols and subcarriers; Section [0099] A pattern/map of CSI-RS REs is configured and transmitted by eNB to UE; the CSI-RS configuration include the index in which a CSI-RS is transmitted, time-frequency positions; Park et al. US 20180054290 hereafter Park II disclose in particular Section [0016] the CDM length of the present invention is CDM 2, CDM 4, or CDM 8; Section [0004] In the case of the current LTE(-A) system, the CSI-RS pattern (or CSI-RS resource) supports 1, 2, 4, or 8 antenna ports only, each of which is a power of 2; Section [0011] receiving RRC (Radio Resource Control) signaling which includes control information related to configuration of a 12-port CSI-RS (Reference Signal) from an eNB; receiving the 12-port CSI-RS through a 12-port CSI-RS resource from the eNB on the basis of the received control information; and reporting CSI (Channel State Information) to the eNB on the basis of the received CSI-RS.
	However, Frenne, Park and in view of Park II do not render obvious in combination with other limitations in the independent claims the claim elements A base station operable to communicate a channel state information reference signal (CSI-RS) resource element (RE) mapping configuration to a user equipment (UE), the apparatus comprising: one or more processors configured to: determine, at the base station, a CSI-RS RE mapping configuration that identifies resource elements for a CSI-RS resource at a frequency domain location (k) and at a time domain location (1);  identify the resource elements for the CSI-RS resource, wherein a CSI-RS code division multiplexing (CDMI-8 (CDM-8) is applied using two frequency domain resource elements (FD2) and four time domain resource elements (TD4) when a number of antenna ports is equal to 32: encode, at the base station, the CSI-RS RE mapping configuration for transmission to the UE via higher layer signaling; and a memory interface configured to retrieve from a memory the CSI-RS RE mapping configuration.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 26-32, 34, 36-47, and 49-50 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 26-32, 34, 36-47, and 49-50 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477